*953The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484 [2008]; People v Finger, 95 NY2d 894, 895 [2000]). In any event, viewing the evidence in the light most favorable to the prosecution {see People v Contes, 60 NY2d 620 [1983]), we' find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The Supreme Court properly denied the defendant’s motion to dismiss the indictment on CPL 30.30 grounds. One day after her arraignment on a felony complaint, the defendant, through her attorney, executed a written waiver of her CPL 30.30 rights. As the defendant never revoked this waiver, only one day was chargeable to the People (see People v Waldron, 6 NY3d 463, 467 [2006]; People v Newman, 37 AD3d 621 [2007]).
The defendant’s contention that the Supreme Court failed to respond meaningfully to three notes from the jury regarding the counts charging criminal possession of a forged instrument in the second degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Starling, 85 NY2d 509, 516 [1995]; People v Romgobind, 40 AD3d 1133 [2007]; People v Clark, 298 AD2d 461 [2002]). In any event, the Supreme Court’s responses to the notes, which were discussed with counsel before they were rendered, were meaningful (see People v Steinberg, 79 NY2d 673, 684 [1992]; People v Fair, 308 AD2d 597 [2003]).
Trial counsel provided meaningful representation at all stages of the proceedings (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]).
The sentence imposed was not excessive (see People v Felix, 58 NY2d 156 [1983]; People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]). Skelos, J.P, Dickerson, Lott and Roman, JJ., concur.